OFFICE      OF THE ATTORNEY     GENERAL    6Ff %%I!3
                                    AUSTIN




PlaInvIew,       Texas

Dear &II. Tibbete:


oertain     offioiale     in Hale County




                                              estion,   we assume
                                               salary   payments




                                 ur second qnsetion,   you ara ad-
vtsed     that                   k should afthhold   the Viotorp
                                 alary payzmi3nta. The amount or
                              r oent of the Wary     paid by Hale
                              the withholding  deduction provid-
                                Federal Aot.
           Eaoh agenoy paying salary to the ofrioial    is to
be treated as an employer under the hot, and*hould      with-
hold the tax from its payments.   Thera Is no provision   in
Eoaorable    Xrneet Tlbbets   --   p8@   e
                                                                          .



the Aat for apgortlonlnfl  the withholdi%    deduotions khan
the employee irr pai~d by ~xore than one ,erployar;   oonse-
quently the full wlthhol4ln~ deduction f.n to be sllow-
ed by caoh employer ir! omputinF the aAmountof salary
jaid by It subject to the tar.     Tbis,~ ae are ll;formed,
is the rule which is beicg applied by the Collmtora
oi Internal Asvenue.
                                                                      .

                                             Very truly   yours
                                    ATTOIMm      ~SiXZi&4LOF 'TEXAS

A.X.Y.-LG?
&lc10suw
Approved J.an 4, 1943
Gerald C. I-     (a)
Attorney Ganeral,~o~ Texae

APPROYE!iOFIl'ZIOIZ
                 CQMPTIGE
By B.W.R. CFM?.ImAT4(8) .~